PRYOR, Associate Judge,
dissenting:
My difference with the majority stems from our divergent views regarding the role of the Superintendent of Insurance of the District of Columbia. Without attempting to make comparisons between the insurance industry and regulated public utilities, it is clear that companies offering insurance to the general public must obtain approval from the Superintendent. D.C.Code § 35-1704 (1981). The statute further provides that “[rjates for insurance . .. shall not be excessive, inadequate, or unfairly discriminatory.” Id. § 35-1703. In reviewing applications affecting rates, I agree that the Superintendent should not have “unbridled discretionary authority” (majority opinion at 815); however, I believe we are bound to accord sufficient discretion to allow that Office to implement the responsibility which the statute plainly grants.
In this instance, the Superintendent and the Company disagree with respect to the method to be used to forecast revenues and likely claim disbursements. This factor has a direct bearing on the proposed rate design. In rejecting the method suggested by the Company, the Superintendent made precise and unequivocal findings on the question. In my view, this action was within the scope of his discretion. Given the circumstances of record, I do not perceive *817his decision as arbitrary or capricious. I would therefore affirm.